             Case 2:21-cv-00690-RJC Document 23 Filed 09/16/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 J.B., a minor, by and through his parent and       :
 natural guardian, Ms. J.B.,                        :
                                                    :
                        Plaintiffs,                 :
                                                    :
 and                                                :   Civil Action No. 2:21-cv-690
                                                    :
 J.R., a minor, by and through his parents and      :
 natural guardians, Mr. R.R. and Ms. N.R.,          :
 husband and wife, and Mr. R.R. and Ms.             :
 N.R., husband and wife, in their own right,        :
                                                    :
                       Consolidated Plaintiffs,     :
                                                    :
 v.                                                 :
                                                    :
 GREATER LATROBE SCHOOL                             :
 DISTRICT, Defendant, and CARY JAMES                :
 LYDIC, an adult individual, DAVID F.               :
 GALANDO, an adult individual, R.S. a               :
 minor individual, and W.S., a minor                :
 individual,                                        :
                                                    :
                      Consolidated Defendants       :


                     DEFENDANT’S MOTION FOR RECONSIDERATION
                         AND/OR MOTION FOR CLARIFICATION

        Defendant, Greater Latrobe School District (hereinafter the “District”), by and through its

attorneys, Andrews & Price, LLC, files the following Motion for Reconsideration and/or Motion

for Clarification:


        1.       On September 16, 2021, the Court entered an Order (ECF No. 22) in relation to a

Motion to Withdraw as Counsel and for Extension of Time to Respond (ECF No. 20) filed by

Plaintiffs, J.B. and Ms. J.B.

        2.       Therein, the Court stayed this action for a period of forty-five (45) days.
               Case 2:21-cv-00690-RJC Document 23 Filed 09/16/21 Page 2 of 3




          3.       The District seeks reconsideration and/or clarification of the Court’s Order, insofar

as the stay may impact existing filing deadlines in the consolidated lawsuit originally filed at Civil

Action No. 2:21-cv-1088 by Plaintiffs, J.R., a minor, by and through his parents and natural

guardians, Mr. R.R. and Ms. N.R., husband and wife, and Mr. R.R. and Ms. N.R., husband and

wife, in their own right (hereinafter the “J.R. Case”).

          4.       More specifically, the District’s response to Plaintiff’s Complaint in the J.R. Case

is due to be filed no later than October 18, 2021.

          5.       Again, the District seeks clarification as to whether it is to adhere to the existing

filing deadlines in the J.R. Case, or whether the filing deadlines are to be modified by the stay

entered at ECF No. 22.

          WHEREFORE, Defendant, Greater Latrobe School District respectfully requests that the

Court reconsider and/or clarify its previous Order, consistent with the scheduling issues identified

herein.


                                                 Respectfully submitted,

                                                 ANDREWS & PRICE


                                            By: /s/ Joseph W. Cavrich
                                                Joseph W. Cavrich, Esq.
                                                P.A. I.D. No. 52693
                                                /s/ Salvatore Bittner
                                                Salvatore Bittner, Esq.
                                                PA I.D. No. 322929
                                                Firm No. 549
                                                1500 Ardmore Boulevard, Suite 506
                                                Pittsburgh, PA 15221
                                                (412) 243-9700
                                                Attorneys for the Defendant, Greater Latrobe
                                                Area School District
          Case 2:21-cv-00690-RJC Document 23 Filed 09/16/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on September 16, 2021, the foregoing was filed electronically. Notice

of this filing will be sent to all parties by operation of the Court’s electronic case filing system and

constitutes service of this filing under Rule 5(b)(2)(E) of the Federal Rules of Civil Procedure.

Parties may access this filing through the Court’s ECF system.




                                                /s/ Joseph W. Cavrich
                                                Joseph W. Cavrich
